Citation Nr: 0005056	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  93-13 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased (compensable) evaluation for a 
deviated nasal septum.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from December 1952 to 
October 1957.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in December 1991 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  

In April 1995, the Board remanded this case to the RO for 
further development of the evidence.  The case was returned 
to the Board in December 1999.  


FINDING OF FACT

The veteran 's right nasal passage is obstructed 5 percent by 
a deviated nasal septum.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for a deviated 
nasal septum are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.97, Diagnostic Code 6502 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

When a veteran alleges that a service-connected disability 
has increased in severity, a claim for an increased 
disability evaluation is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The Board, 
therefore, finds that the veteran's claim of entitlement to a 
compensable evaluation for a deviated nasal septum is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  The 
Board is also satisfied that all relevant facts have been 
properly developed, and no further assistance to the veteran 
is required to comply with the duty to assist the veteran 
mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  

38 C.F.R. § 4.97, Diagnostic Code 6502, provides that a 
10 percent evaluation for traumatic deviation of the nasal 
septum requires 50 percent obstruction of the nasal passage 
on both sides or complete obstruction on one side.  

VA X-rays in June 1995 identified no significant nasal septum 
deviation.

At a VA examination in June 1995, the diagnosis was deviated 
nasal septum to the right, second degree.

VA X-rays in February 1999 showed the nasal septum at 
midline.  

At a VA examination in February 1999, a mild, deviated nasal 
septum to the right, causing slight breathing difficulty on 
that side was found.  The examiner reported that there was 
mild, about 5 percent nasal obstruction on the right side.  
Although the bony septum appeared at midline on X-rays, the 
septal nasal mucosa was engorged in the right side and 
deflected, causing minimal mild airway obstruction on that 
side.  The diagnosis was deviated nasal septum to the right.  

The minimal obstruction of the veteran's right nasal passage 
clearly falls short of complete obstruction on one side, 
which is required for a 10 percent evaluation, and, 
therefore, entitlement to a compensable rating is not 
established.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.97, 
Diagnostic Code 6502.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine does not apply in this 
case.  38 U.S.C.A. § 5107(b).  


ORDER

An increased (compensable) evaluation for a deviated nasal 
septum is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals




 

